Citation Nr: 1628642	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-21 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for recurrent pilonidal cyst disease.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from March 2007 and June 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim for service connection for a low back disability was previously denied in a January 1975 rating decision, the Veteran did not appeal the decision, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

2.  Additional evidence received since the final January 1975 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's recurrent pilonidal cyst disease has been manifested by a small, well-healed, stable, and linear residual scar along the gluteal cleft that has been painful but not productive of other disabling effects.



CONCLUSIONS OF LAW

1.  The January 1975 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2015).

2.  The additional evidence presented since the January 1975 rating decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for an initial rating of 10 percent, but no greater, for recurrent pilonidal cyst disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7801-05, 7819 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for recurrent pilonidal cyst disease represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assigned rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his disability in May 2012.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The RO denied service connection for a low back disability, characterized as low back strain, in a January 1975 rating decision.  This decision was not appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the prior final denial was that service medical records were negative for complaint, treatment, or diagnosis of any back disability.  Evidence obtained since the January 1975 rating decision includes a May 2010 statement from the Veteran's service comrade indicating that he witnessed first-hand an in-service incident resulting in low back injury to the Veteran, as well as the Veteran's low back symptoms immediately after.  

Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran incurred an in-service injury to which a current low back disability might be related.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a low back disability. 

III. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's recurrent pilonidal cyst disease is rated under Diagnostic Code (DC) 5298-7819, and is thus rated by analogy to 38 C.F.R. § 4.118, DC 7819 for benign skin neoplasms.  See 38 C.F.R. §§ 4.20, 4.27.  It is therefore rated under the criteria for rating scars or impairment of function.  See 38 C.F.R. § 4.118, DC 7819.  

Scars not of the head, face, or neck, that are deep and nonlinear are rated under DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Scars not of the head, face, or neck, that are superficial and nonlinear are rated 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater under DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Scars that are unstable or painful can have a compensable rating under DC 7804, and one or two scars that are unstable or painful warrant a 10 percent rating; an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  For other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under DCs 7800-04 are rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DCs 7801-05.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In a statement dated in January 2007, the Veteran asserted that the residual scar of pilonidal cyst removal near his tailbone had resulted in pain in the area.

On May 2012 VA examination, the Veteran reported a history of recurrent pilonidal cyst for which he had undergone one surgery, and that since the surgery he had been treating it with antibiotics and soaks.  On physical examination, the Veteran was noted to have had a well-healed scar along the gluteal cleft, which was stable, nonpainful, and linear.  

During his March 2016 Board hearing, the Veteran testified that his residual pilonidal cyst scar was periodically painful and periodically itched.  He reported that it had previously become infected, but denied recent treatment of the scar from a medical professional.  

In this case, an initial rating of 10 percent, but no greater, is warranted for the Veteran's recurrent pilonidal cyst disease.  The record reflects that the Veteran underwent excision of a pilonidal cyst in September 1973, and that he has had a resulting small, well-healed, stable, and linear residual scar along the gluteal cleft.  While the scar was noted to be nonpainful on May 2012 VA examination, given the Veteran's written statement and testimony before the Board, and resolving reasonable doubt in his favor, the Board finds that his scar had been painful.  Aside from such pain, no disabling effects of the scar have been noted.

The Board notes that the Veteran has made some references to infections resulting from his pilonidal cyst scar and the use of antibiotics to cure them.  However, while the record reflects surgery for excision of a pilonidal cyst in September 1973, it reflects no any infections of the scar, prescriptions for antibiotics, or other treatment for the scar during appeals period.  The Veteran's scar was noted to have been well-healed on May 2012 VA examination, and the Veteran, during his March 2016 Board hearing, indicated that he had not recently received professional medical treatment for his scar.  

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, the Veteran's symptoms and impairment associated with his pilonidal cyst disability, which have essentially been intermittent pain and itching, are adequately contemplated in his 10 percent rating for painful scar.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The record does not suggest that his disability at any point has reflected factors that constitute "an exceptional or unusual disability picture" given the level of disability contemplated in his assigned rating.

Finally, there has been no assertion or evidence that the Veteran has been unemployable due to his service-connected cyst disease.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be addressed here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

Accordingly, an initial rating of 10 percent, but no greater, is warranted for the Veteran's recurrent pilonidal cyst disease.  A preponderance of the evidence is against any higher rating, and there is no basis for staged rating of the disability.


ORDER

An initial rating of 10 percent, but no greater, for recurrent pilonidal cyst disease is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

As reflected in a January 2007 statement and his March 2016 Board testimony, the Veteran asserts that he initially injured his low back in service in 1969 in Kontum Province, Republic of South Vietnam, when he was a passenger in a military jeep, the vehicle hit a large bump, and the Veteran was thrown from his seat and landed on the metal door frame on his tailbone, injuring his back.  He asserts that he had significant pain and difficulty walking following the accident, and that he continued to have low back pain in service and after service and has until the present.  

In a May 2010 written statement, the Veteran's service comrade, T.B., stated that he was the driver of the jeep at the time of the incident in Kontum and corroborated the Veteran's account of the accident, his injury, and his condition immediately after, and further stated that, after the Veteran reported the incident and injury to a superior, T.B. confirmed to the supervisor that the Veteran had given an accurate account of what had transpired.

The Veteran originally filed a claim for service connection for "back injury - summer of 1969" in September 1974 approximately four years after his separation from service.  On December 1974 VA examination, the Veteran reported that his back problems began in Vietnam when he injured it in 1969 and that he was still having lower back pain, and that he was told on discharge that the condition would go away, but that it still existed; the diagnosis was low back strain.  

In May 2012, a VA examiner expressed the opinion that, regarding low back strain, the Veteran did have evidence of a low back injury in service, but "he does not have significant findings, either on physical examination, in his medical records, or on x-rays to suggest that he have either [sic] a musculoskeletal back condition." The examiner then concluded that "[i]t is less likely as not that his low back strain is related to his military service."

In a June 2012 addendum, the examiner stated that the Veteran "has been diagnosed with low back strain, a musculoskeletal condition," but that his "current low back strain is consistent with the normal aging process and is not related to or aggravated by his [service-connected recurrent pilonidal cyst disease]. "

The VA examiner's opinions are unclear as to current nature, diagnosis, existence of any low back disability, and why or why not any such disability might be related to in-service injury.  The rationale in the May 2012 opinion for not linking a current low back injury to the Veteran's in-service injury appears to be that the Veteran had no current disability resulting from in-service injury-that "he does not have significant findings, either on physical examination, in his medical records, or on x-rays to suggest that he have either [sic] a musculoskeletal back condition."  However, the examiner nonetheless concluded that it was "less likely as not that his low back strain is related to his military service," indicating that the Veteran had a current low back strain disorder, but not explaining why it was not related to service.  Also, in the June 2012 VA opinion, the examiner stated that the Veteran had been "diagnosed with low back strain, a musculoskeletal condition," but did not explain the discrepancy between this finding and the assessment on the May 2012 examination, and did not give any opinion about whether such current musculoskeletal low back strain was directly related to service, including the in-service injury noted in the previous examination report.   Furthermore, the examiner did not in either opinion discuss the significance, if any, of the Veteran's September 1974 VA claim for back injury in 1969; the December 1974 VA examination report in which the Veteran reported continuing back pain since a 1969 in-service injury and reflecting a diagnosis of low back strain; or the Veteran's assertions that, following his in-service low back injury, he had significant pain and difficulty walking following the accident and continued to have low back pain in service and after service until the present.  

Therefore the Veteran should be afforded another examination to clarify what currently diagnosed low back disorder he has, if any, and whether any such back disorder might be related to his 1969 in-service injury, taking into account his September 1974 service connection claim and December 1974 VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA medical records dated from June 2012 to the present.

2.  Schedule the Veteran for a VA examination with an appropriate examiner.  After reviewing the claims file, the examiner should determine:

a)  What, if any, musculoskeletal disorder or disorders of the low back the Veteran currently has; 

b)  If any such disorder or disorders are diagnosed, whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disorder began during, was the result of, or is otherwise related to the Veteran's service, to include his 1969 injury whereby he was a passenger in a military jeep, the vehicle hit a large bump, and the Veteran was thrown from his seat and landed on the metal door frame on his tailbone.

In providing these opinions, the examiner should specifically address: the Veteran's September 1974 VA claim for back injury; the December 1974 VA examination report in which the Veteran reported continuing back pain since a 1969 in-service injury and reflecting a diagnosis of low back strain; and Veteran's assertions that, following his in-service low back injury, he had significant pain and difficulty walking and continued to have low back pain in service and after service until the present. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


